Believing, as I do, that the attorney's fee upon which the plaintiff and his counsel have agreed should be approved by this court, I dissent.
The majority say that a client is not equally familiar as his attorneys concerning customary charges for professional services. That, of course, is true; and if the attorney is given to unfairness this lack of equality of knowledge may result in excessive charges. But the inequality of knowledge exists in virtually every instance in which a client and his attorney agree upon a fee. There is nothing peculiar in that respect about this kind of case. It also exists in matters between physician and patient as well as in numerous other relationships. In this case, as is evident from the majority opinion, no one claims that the attorneys overreached or took any advantage of their client. All that we know is that the client is satisfied with his attorneys' services and desires them to be paid a fee of $250 for their services in this court. The plaintiff is not an incompetent. The fee was a contingent one and its size does not warrant suspicion. To the contrary, its amount is within the approval of the schedule of fees prepared by the board of governors of the Oregon State Bar. Nor is there anything about the character or professional standing of the plaintiff's counsel which begets distrust. The opposite is true. They are men who have demonstrated in years of active practice their adherence to the codes of professional conduct. For instance, one of them is president of the Oregon State Bar; another is a member of the board of governors of that organization. Without going on, I say again there is nothing in the circumstances which can warrant any suspicion. If this *Page 532 
fee is to be disapproved, we must then say that under no circumstances could a charge of more than $500 be made by a fair-minded attorney.
The majority say that this case required no great skill on the part of the attorneys. They indicate that cases of this kind are simple. Yet an examination of the recent volumes of the Oregon Reports shows a surprisingly large number of appeals of this kind, and also shows that the court has not always found the issues in them easy of solution. The fact that these attorneys so handled the case that simplicity of issue was the result may not have been due to lack of complexity in the facts. Mr. John W. Davis, in his brilliant address entitled The Argument of an Appeal (26 A.B.A. Jour. 895) admonishes attorneys in the presentation of causes in appellate courts to "go for the jugular vein." It was adherence to that maxim which caused this case to be presented in its commendable simplicity. That, however, was due to the skill of the attorneys. An examination of the briefs in some other appeals of like kind indicates what labyrinths untrained counsel can construct in formulating their assignments of error.
I believe that § 102-1775, O.C.L.A., was intended to serve no other purpose than to afford the client protection against undue influence from his attorney. I am satisfied that it was never intended to enable the commission or the court, as the case might be, to fix the fee. If such had been its purpose it would have so stated. Certainly its purpose was not to authorize either the commission or the court to fix fees contrary to the wishes of the client. Whenever it appears that undue influence prompted the client to acquiesce in the amount of the fee, the latter should be disapproved by the court. In all other instances approval should *Page 533 
follow as a matter of course. A charge incommensurate with the services performed in itself indicates that the attorney employed undue influence. The size of fees, however, is largely a matter of opinion. If two attorneys do not charge precisely the same amount for work of identical kind, the larger charge is not proof of unfairness. I know of nothing concerning the fee submitted for our approval which shows that it is incommensurate with the work the attorneys performed. The following is the condition of the record: (1) the plaintiff hired these attorneys; (2) they served him effectively; (3) he has approved the fee which is submitted for our approval; and (4) there is no claim made by anyone that the fee is excessive. We cannot say that the charge is one which a client in his right senses would not agree to pay, nor can we say that it is one which an honest and fair attorney would not make. These circumstances demand the conclusion that anyone who proposes to disapprove the charge submitted to us must assume the burden of proof and submit something which shows that undue influence was exercised by the attorneys. But nothing has been submitted. To the contrary, sustaining the fee, we have the plaintiff's approving signature. It is true that the majority review some decisions which whittled down some fees. Those decisions were gleaned from the thousands which appear in the books and which, unlike the others, found a basis for disapproval. Even the brief excerpts from those decisions which appear in the majority opinion readily differentiate them.
Had we the arbitrary power to promulgate schedules of fees we might then be warranted in fixing $500 as the maximum fee in cases of this kind; but such is not our power. *Page 534 
Let us bear in mind that if § 102-1775, O.C.L.A., confers upon the courts the authority to cut down a fee, notwithstanding the fact that the client approves it, then the same act confers exactly the same authority upon the commission. A mere reading of the section of our laws just cited shows that the terms "court" and "commission" are used in the alternative form. I cast no aspersions upon the three commissioners who, I know, are men of the finest of integrity, but I do not believe that the purpose of § 102-1775 was to grant such sweeping power over fees. If it does, the bar has been reduced to the status of a suppliant.
I dissent. *Page 535